Citation Nr: 9916084	
Decision Date: 06/11/99    Archive Date: 06/21/99

DOCKET NO.  97-20 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from May 1990 to May 1994.

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in April 1997, by the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The service medical records reflect no complaints, 
findings or manifestations of an acquired psychiatric 
disorder.

2. On VA general medical examination in December 1994, the 
veteran's psychiatric and personality evaluation were 
considered to be normal.

3. The first objective evidence of psychiatric symptomatology 
was on private evaluation in December 1995.  The appellant 
reported at that time that the veteran had been 
demonstrating unusual behavior for the "last 6 or 7 
months."

4. Statements received by VA in January 1997 from family 
members submitted in support of the pending claim reflect 
knowledge of the veteran's behavior prior to service and 
the change in his behavior after service discharge.

5. The first confirmed diagnosis of an acquired psychiatric 
disorder was on private examination in January 1996, when 
the diagnostic impression was schizophrenia, paranoid 
type.

6. Statements from a fellow serviceman and a friend received 
by VA in 1999 reflect knowledge of the veteran's change in 
behavior during his last year of service.

7. The evidence of record regarding the date of onset of the 
veteran's schizophrenia reflects that it is as likely as 
not that this psychiatric disability developed during 
service or within the initial post-service year.


CONCLUSION OF LAW

Schizophrenia was incurred during service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1133, 1137, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
service connection for schizophrenia is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
Specifically, the medical evidence of record which documents 
the diagnosis of schizophrenia coupled with the statements 
from family members and friends reflecting knowledge of a 
change in the veteran's behavior during service and shortly 
after service discharge are deemed to be sufficient to render 
this claim plausible.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  Furthermore, with 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added)  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.

Schizophrenia, as an a psychosis, may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent within the first year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet.App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

After careful review of the record, the undersigned concludes 
that it is as likely as not that the veteran's schizophrenia 
had its onset during his last year of active duty or within 
the initial post-service year.  Accordingly, the evidence of 
record is deemed to essentially be in equipoise and by 
application of the benefit of the doubt doctrine, entitlement 
to service connection is warranted.

The service medical records reflect no complaints, findings 
or manifestations of an acquired psychiatric disorder during 
service.  Significantly, on VA examination in December 1994, 
approximately 7 months after service discharge, the VA 
examiner reported that the veteran's psychiatric and 
personality evaluations were normal.  This evidence standing 
alone, weighs against the conclusion that schizophrenia 
developed during service or shortly thereafter.  However, 
private examination and hospitalization reports starting in 
December 1995, consistently reflect a history of symptoms, 
manifested by a change in personality, developing sometime in 
April or May 1994.  Additional reports submitted by family 
members during the course of this appeal reflect knowledge of 
the veteran's symptoms developing either during his last year 
in service or shortly after his return home from service in 
1994.  Furthermore, the record reflects statements from a 
fellow serviceman which documents a change in the veteran's 
behavior prior to service discharge.  These reports regarding 
a change in the veteran's behavior as noted by the people who 
had regular contact with the veteran are consistent, and are 
deemed to be credible in the absence of any evidence to the 
contrary.  Because these reports are from individuals who 
were in a position to observe the veteran over an extended 
period of time they are found to be of significant probative 
value.  

While the findings, or lack thereof, on VA examination in 
December 1994, are also considered to be significant, the 
history noted on private examination and hospitalization in 
1995 and 1996, reported within the context of the veteran 
seeking medical treatment versus obtaining compensation 
benefits, are deemed to be equally significant.  Furthermore, 
the VA general medical examiner was not specifically 
evaluating the veteran for his psychiatric condition but for 
other unrelated disorders.  Accordingly, the evidence in 
favor of the appellant's claim and the evidence against, when 
weighed together, is essentially equally balanced.  Through 
application of the doctrine of the benefit of the doubt, 
entitlement to service connection for schizophrenia is 
warranted.  


ORDER

Service connection for schizophrenia is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

